Citation Nr: 0936637	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) and alcohol abuse.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In the VA Form 9, Appeal to Board of Veterans Appeals, that 
was received in May 2008, the Veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  In a Statement 
in Support of Claim form received in May 2008, the Veteran 
wrote that he was waiving his right to an "in person" 
hearing and requested a "video conference" hearing.  

In a July 2009 letter, the RO scheduled a personal hearing in 
August 2009.  The Veteran did not report for the August 2009 
hearing; however, the Board notes that the July 2009 RO's 
letter was returned to VA by the US Postal Service.  The RO 
should clarify the Veteran's hearing request and make another 
attempt to schedule the Veteran for a hearing.  

A VA examination was conducted in July 2005.  Since that time 
the Veteran has reported an increase in his psychiatric 
symptoms.  As the Veteran's appealed claim is for a higher 
rating for PTSD with alcohol abuse, a more recent VA 
examination is also indicated.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).



Accordingly, the issue of a higher initial evaluation for 
PTSD and alcohol abuse is REMANDED for the following action:

1.  The RO is requested to furnish the 
Veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
PTSD, which have not been previously 
received.  

2.  The RO should clarify the Veteran's 
request regarding a hearing (video 
conference or travel board), and re-
schedule him for the appropriate Board 
hearing.  

3.  The Veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD with alcohol 
abuse.  The examiner is asked to report 
on the presence or absence of the 
specific symptoms in the general rating 
formula for mental disorders.  In 
addition, the examiner should provide an 
opinion concerning the impact of the 
service-connected PTSD with alcohol abuse 
on the Veteran's ability to secure or 
follow a substantially gainful 
occupation.  The relevant evidence in the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a higher initial evaluation for PTSD and 
alcohol abuse.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


